 W. F. HALL PRINTING CO.183W. F. Hall Printing Company and Chicago Local No.245, Graphic Arts International Union,AFL-CIO.Case 13-CA-14136September 11, 1975DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on March 25, 1975, by Chica-go Local No. 245, Graphic Arts International Union,AFL-CIO, herein called the Union, and duly servedon W. F. Hall Printing Company, herein called theRespondent, the General Counsel of the NationalLaborRelationsBoard, by the Regional Director forRegion 13, issued a complaint on April 22, 1975,againstRespondent, alleging that Respondent hadengaged inand was engaging in unfair labor practic-es affectingcommerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional LaborRelationsAct, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, the com-plaintalleges in substancethat on February 24, 1975,following a Board election in Case 13-RC-13463, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing onor about March 20, 1975, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative and fur-nish it information necessary for the purpose of col-lective-bargaining,although the Union has requestedand is requesting it to do so. On May 2, 1975, Re-spondent filed its answer to the complaint admittingin part, and denying in part, the allegations in thecomplaint.On May 20, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 27, 1975, the Boardissuedan order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response to'Official notice is taken of the record in the representation proceeding,Case 13-RC-13463,as the term"record"isdefined in Secs. 102 68 and102.69(g) of the Board's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968);GoldenAge BeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C A 7, 1968); Sec9(d) of the NLRA.Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answerto the complaint and in itsresponseto the Notice To Show Cause Respondent admits thefactual averments of the complaint but denies thevalidity of the Board's certification of the Union andits consequentobligation to bargain on the groundthat the Regional Director's determination of theunit appropriate for bargaining was erroneous andcontrary to Board precedent. Respondent does notproffer any newly discovered or previously unavail-able evidence. The General Counsel contends thatthe pleadings raise no triableissuesof fact and thatthe issueraised by Respondent was previously de-termined in the representation proceeding. We agreewith the General Counsel.A review of the record in the representation pro-ceeding, Case 13-RC-13463, indicates that the Re-gionalDirector, after hearing, directedan election ina unit of all printing employees. Respondent filed arequest for review of the Regional Director's decisioncontending that the unit found appropriate thereinwas inappropriate since it was not restricted to litho-graphic and offset process employees. The Board, ina telegraphic communication of February 12, 1975,denied Respondent's request for review. An electionconducted on the following day under the supervi-sion of the Regional Director resulted in a vote of181 for and 163 against the Union with 16 challengedballots. As the challenged ballots were not sufficientto affect the outcome of the election, the RegionalDirector, on February 24, 1975, certified the Union.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceedingalleginga violation of Section 8(a)(5) is not entitled toreliti-gate issueswhich were or could have been litigated ina prior representation proceeding?All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-2 SeePittsburghPlate GlassCo v. N L.R B,313 U S. 146, 162 (1941),Rules and Regulationsof theBoard,Secs.102.67(f) and 102.69(c).220 NLRB No. 25 184DECISIONSOF NATIONALLABOR RELATIONS BOARDcisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation with its placeof business in Chicago, Illinois, is engaged in com-mercial printing, binding, and distribution. AnnuallyRespondent does a gross volume of business in ex-cess of $250,000 and receives at its Chicago, Illinois,facilitymaterials and supplies valued in excess of$50,000 from points outside the State of Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDChicagoLocal No.245, GraphicArtsInternation-alUnion,AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All letter press first pressmen, letter press sec-ond pressmen, letter press helpers and appren-tice helpers, offset pressmen, offset press ten-ders,offsethelpers and apprentice helpers,packers, premium men, stock handlers, sheeteroperators, cylinder pressmen, grinder-polishers,rollerwash-up men, ink room employees, andoverlay and pre-make ready employees em-ployed at the Employer's Chicago, Illinois, facil-ity now located at Diversey Avenue; but exclud-ingallmaintenanceemployees,heaterdepartment employees, office clerical employ-ees, sales employees, guards and supervisors asdefined in the Act, and all other employees.2.The certificationOn February 13, 1975, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 13, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on February 24, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 25, 1975, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit and to furnishit information necessary for the purpose of collec-tive-bargaining. Commencing on or about March 20,1975, and continuing at all times thereafter to date,the Respondent has refused, and continues to refuse,to recognize and bargain with the Union as the ex-clusive representative for collective bargaining of allemployees in said unit, and to provide it with suchinformation.Accordingly, we find that the Respondent has,sinceMarch 20, 1975, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean- W. F. HALLPRINTING CO.185ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom,and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement,and to provide the Union, upon request, informationnecessary for collective bargaining.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.W. F. Hall Printing Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Chicago Local No. 245, Graphic ArtsInterna-tionalUnion, AFL-CIO, is a labor organizationwithin the meaning of Section2(5) of the Act.3.All letter press first pressmen, letter press sec-ond pressmen, letter press helpers and apprenticehelpers,offset pressmen,offset press tenders,offsethelpers and apprentice helpers, packers, premiummen, stock handlers, sheeter operators, cylinderpressmen,grinder-polishers,roller wash-up men, inkroom employees, and overlay and pre-make readyemployees employed at the Employer's Chicago, Illi-nois,facility now located at Diversey Avenue; butexcluding all maintenance employees, heater depart-ment employees,office clerical employees,sales em-ployees, guards and supervisors as defined in the Act,and all other employees, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since February 24, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 20, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit and to provide itwith information necessary for the purpose of collec-tive bargaining, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain and provideinformation,Respondent has interfered with, re-strained, and coerced, and is interfering with, re-straining, and coercing, employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act,and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board hereby orders that Respondent, W. F.Hall Printing Company, Chicago, Illinois, its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Chicago Local No. 245,Graphic Arts International Union, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All letter press first pressmen, letter press sec-ond pressmen, letter press helpers and appren-tice helpers, offset pressmen, offset press ten-ders,offsethelpers and apprentice helpers,packers, premium men, stock handlers, sheeteroperators, cylinder pressmen, grinder-polishers,rollerwash-up men, ink room employees, andoverlay and pre-make ready employees em-ployed at the Employer's Chicago, Illinois, facil-ity now located at Diversey Avenue; but exclud-ingallmaintenanceemployees,heaterdepartment employees, office clerical employ-ees, sales employees, guards and supervisors asdefined in the Act, and all other employees.(b)Refusing to provide the Union, upon request,information necessary for the purpose of collectivebargaining.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which the 186DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement, and provide the Union, upon re-quest, information necessary for the purpose of col-lective bargaining.(b) Post at its place of business at 4600 W. Diver-sey Ave., Chicago, Illinois, copies of the attached no-ticemarked "Appendix." 9 Copies of said notice, onforms provided by the Regional Director for Region13, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees arecustomarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Chi-cagoLocal No. 245, Graphic Arts InternationalUnion, AFL-CIO, as the exclusive bargainingrepresentative of the employees in the bargain-ing unitdescribed below.WE WILL NOT refuse to provide the aboveUnion, upon request, information necessary forthe purpose of collective bargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin theexerciseof the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understandingin a signedagreementand provide the Union, upon request,information necessary for the purpose of collec-tive bargaining. The bargaining unit is:All letter press first pressmen, letter presssecond pressmen, letter press helpers and ap-prentice helpers, offset pressmen, offset presstenders, offset helpers and apprentice helpers,packers, premium men, stock handlers, sheet-er operators, cylinder pressmen, grinder-pol-ishers, roller wash-up men, ink room employ-ees,andoverlayandpre-make readyemployees employed at the Employer's Chica-go, Illinois, facility now located at DiverseyAvenue; but excluding all maintenance em-ployees, heater department employees, officeclerical employees, sales employees, guardsand supervisors as defined in the Act, and allother employees.W. F. HALL PRINTING COMPANY